UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4748



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES ALLEN FERGUS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-04-243)


Submitted:   January 23, 2006              Decided:   March 6, 2006


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert B. Rigney, PROTOGYROU & RIGNEY, P.L.C., Norfolk, Virginia,
for Appellant.   Paul J. McNulty, United States Attorney, Vince
Gambale, Sherrie S. Capotosto, Assistant United States Attorneys,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James Allen Fergus appeals his conviction by a jury of

conspiracy to distribute and possess with intent to distribute less

than five grams of crack cocaine, in violation of 21 U.S.C. § 846

(2000).   He contends that the district court erred by denying his

motion for judgment of acquittal pursuant to Fed. R. Crim. P. 29.

We affirm.

          Fergus contends that the evidence did not support his

conspiracy conviction.     We review de novo the district court’s

denial of a Rule 29 motion.   United States v. Alerre, 430 F.3d 681,

693 (4th Cir. 2005).     Where, as here, the motion was based on a

claim of insufficient evidence, “[t]he verdict of a jury must be

sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.”      Glasser v. United

States, 315 U.S. 60, 80 (1942).         We have reviewed the trial

testimony in the joint appendix and are convinced that the evidence

was sufficient to convict Fergus. See United States v. Strickland,

245 F.3d 368, 384-85 (4th Cir. 2001) (discussing elements of

offense); United States v. Cardwell, __ F.3d __, __, 2005 WL

3557390, at *8 (4th Cir. Dec. 30, 2005) (“It is no defense to a

conspiracy charge that one’s role in the conspiracy is minor.”).

          Accordingly, we affirm Fergus’ conviction.    We dispense

with oral argument because the facts and legal contentions are




                                - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                              - 3 -